Order filed, May 5, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00252-CV
                                 ____________

     IN THE MATTER OF THE MARRIAGE OF MAYRA LIZABETH
        RAMIREZ CARBAJAL AND VINCE CASIMIR, Appellant



                    On Appeal from the 507th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-80554


                                     ORDER

      The reporter’s record in this case was due May 4, 2020 . See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Benjamin Alva, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Wise, Bourliot and Spain.